            Case 1:20-cv-08543-LLS Document 9 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT ALLEN RYTLEWSKI,

                                   Plaintiff,
                                                                    20-CV-8543 (LLS)
                       -against-
                                                                ORDER OF DISMISSAL
 GOVERNMENT OF THE UNITED STATES,

                                   Defendant.

LOUIS L. STANTON, United States District Judge:

       On November 9, 2020, the Court held that Plaintiff’s status as a veteran does not exempt

him from the obligation to pay the filing fees for this action. The Court further directed Plaintiff,

within thirty days, to pay the $400.00 in fees required to file a civil action in this Court or submit

a completed request to proceed in forma pauperis (IFP application). That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not paid the fees or

filed an IFP application. Accordingly, the complaint is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915. All other pending matters in this case are terminated.1

SO ORDERED.

 Dated:     February 26, 2021
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




       1
           Plaintiff has consented to electronic service. (ECF No. 3.)
